Citation Nr: 1610594	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to May 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the New York, NY RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On June 2012 VA examination (with addendum opinion later that month) conducted in connection with the instant claim, the etiology opinion provided addressed [only] whether a right knee disability was aggravated by service.  The instructions to the examiner indicated that a right knee disability clearly and unmistakably pre-existed service (in essence that he was not entitled to any legal presumptions with respect to a claim of service connection for right knee disability. However, a review of the Veteran's service enlistment examination report found that a right knee disability was not then noted; thus he is entitled to a presumption of soundness on entry in service with respect to a right knee disability.  And when there is clear and unmistakable evidence that rebuts a presumption of soundness on entry in service [in the instant case the AOJ apparently determined that a history of a pre-service kneecap fracture and a September 1978 letter by Dr. Moisan constituted such evidence], governing law and caselaw provide that the Veteran is entitled to a further presumption that the disability was aggravated by service (likewise rebuttable only by clear and unmistakable evidence).  The medical opinion evidence in the record addressing the critical medical questions presented is not couched in terms of the standard of review legally mandated.  Accordingly, another medical opinion is necessary.  

In addition the record suggests that the Veteran receives ongoing VA treatment for right knee disability, but the most recent records of such treatment in the record are dated in August 2013; moreover, he alleged he has been receiving treatment for right knee disability for over 30 years, and the earliest records of such treatment in the record are dated in October 2010.  The Board observes that records of early postservice treatment for right knee disability are likely to have some bearing as to whether a pre-existing knee disability increased in severity during service.  Therefore, such records existing must be secured.  Notably, any VA records are constructively of record.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any (and all) postservice evaluations and treatment he has received for right knee disability, and to submit the releases necessary for VA to secure complete records from any private providers identified.  The AOJ should secure complete clinical records of all evaluations or treatment identified.  Of particular interest are pre- October 2010 postservice  records (and specifically those temporally most proximate to service) and any records since August 2013.  If any records identified and sought are unavailable, the reason for their unavailability should be noted in the record.

2. When the above development is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the likely etiology of his right knee disability.  The entire record must be reviewed in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each right knee disability entity found.

b. Regarding each right knee disability entity diagnosed, is there evidence in the record which renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's military service?  If so, please identify such evidence.

c. If clear and unmistakable evidence that establishes that a right knee disability pre-existed is identified, please opine further (with respect to each right knee disability entity determined to have pre-existed service) whether there is also evidence in the record that renders it undebatable from a medical standpoint that the disability entity was not aggravated beyond its natural progression during service?  If so, please identify such evidence.

d. If a right knee disability entity diagnosed is not shown to have clearly and unmistakably pre-existed service, please opine whether such disability at least as likely as not (a 50 percent or better probability) is related to service (i.e., was incurred therein).

All opinions must include rationale.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

